Henderson, J.
delivered the opinion of the Court.
By the act of 1784, in the laying out, altering, or changing roads, the interposition of a jury is necessary; and the law has directed that damages may be assessed and the most *250proper grounds pointed out, over which the road shall run. But in deciding in the first instance, that there shall be a road in a particular section of the country, or in discontinuing such roads as may be deemed useless, a jury has nothing to do; the whole power is given to the court. We therefore think the order of the County Court, discontinuing the road in question, is a legal one and such as the court might well have made. It follows therefore that the defendant is entitled to judgment.